Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification on Claimed Priority
The examiner incorrectly acknowledged a claim to foreign priority in the Non-Final Office Action filed 02/09/2022. The examiner makes clear that no claim to foreign priority was made by the applicant for this case and no foreign priority is granted.
Status of Claims
Claims 1-10, 12-19, and 27 are pending in this application and have been examined on the merits. Applicant has cancelled claim 11 in Applicant’s Arguments, see pg. 6, filed 05/04/2022.
Claim Interpretation
Independent claims 1, 15, and 27 contain limitations with interpretation which the examiner wishes to make note of.
Regarding claims 1, 15, and 27, the limitation “thermal response time constant” is being interpreted in light of pg. 20, lines 9-24 of applicant’s specification and equation (5) of applicant’s specification. In light of the indicated specification the broadest reasonable interpretation given to the term “thermal response time constant” is being interpreted to mean “a constant property relating to the speed at which a material approaches the temperature of its surroundings” and is calculated using equation (5) of the applicant’s specification. Additionally, the “thermal response time constant” in claims 1, 15, and 27 is a property given to the photothermal trap as a whole and not to any specific component of the photothermal trap.
Allowable Subject Matter
Claims 1-10, 12-19, and 27 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has incorporated the limitation “the photothermal trap has a thermal response time constant of less than or equal to 800 seconds” which was previously indicated as allowable subject matter. While additional searching has produced related art like US 2019/0360739 (Brown), which discloses a thermal spreader concerned with utilizing a small thermal response time, and the webpage “Heatspreader Materials” from ALMT Corp., which indicates thermal properties of various thermal spreaders, none of the pieces of prior art found at this time explicitly discloses a value for a thermal response time constant. The examiner has determined that it would not be obvious to one of ordinary skill in the art to produce an entire photothermal trap apparatus which explicitly has “a thermal response time constant of less than or equal to 800 seconds” due to a lack of analogous art which discloses such a limitation.
Claim 15 is considered allowable as it also incorporates the limitation “the photothermal trap has a thermal response time constant of less than or equal to 800 seconds” which was previously indicated as allowable subject matter. Claim 15 is an independent claim which claims similar if not more specific limitations as claim 1.
Claim 27 is considered allowable as it also incorporates the limitation “the photothermal trap has a thermal response time constant of less than or equal to 800 seconds” which was previously indicated as allowable subject matter. Additionally, claim 27 has been amended to incorporate much of the structure that is claimed in claim 1.
Claims 2-10, 12-14, and 16-19 are allowed as they depend on independent claims which are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762